Name: Commission Regulation (EEC) No 1684/92 of 29 June 1992 amending Regulations (EEC) No 394/70, (EEC) No 963/91 and (EEC) No 920/92 on the detailed rules of application for refunds on exports of white sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  distributive trades;  trade policy;  tariff policy
 Date Published: nan

 30. 6. 92 Official Journal of the European Communities No L 176/31 COMMISSION REGULATION (EEC) No 1684/92 of 29 June 1992 amending Regulations (EEC) No 394/70, (EEC) No 963/91 and (EEC) No 920/92 on the detailed rules of application for refunds on exports of white sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, excludes a large proportion of Community sugar exported to third countries from advance payment of export refunds ; Whereas, moreover, the specific characteristics of white sugar, that is to say its high level of technical and commercial homogeneity, permit a relaxation of the rules for this product without compromising security with regard to payment of the refund ; whereas the mixing, under certain conditions in particular as regards control, of white sugar of different provenances in the same place of storage should accordingly be permitted for the purposes of advance payment of export refunds by amendment of the relevant sugar sector provisions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 61 /92 (2), and in particular Article 19 (4) and (7) thereof, Whereas export refunds and, in particular, those for white sugar in the unaltered state, are granted in accordance with the detailed rules laid down by Commission Regula ­ tion (EEC) No 394/70 (3), as last amended by Regulation (EEC) No 1714/88 (4), and the current rules on invitations to tender for exports laid down by Commission Regula ­ tions (EEC) No 963/91 (*) and (EEC) No 920/92 (6); HAS ADOPTED THIS REGULATION : Whereas, with regard to the advance payment of export refunds where goods are processed or stored prior to export and where Council Regulation (EEC) No 565/80 Q applies, Commission Regulation (EEC) No 3665/87 (8), as last amended by Regulation (EEC) No 887/92 (9), allows certain operations to be carried out but not mixing ; Article 1 The following Article 13a is hereby added to Regulations (EEC) Nos 394/70, 963/91 and 920/92 : 'Article 13a When white sugar of CN code 1701 99 10 is stocked in bulk under a customs warehousing or free zone procedure for advance payment of the refund as defined by Regulation (EEC) No 565/80, that sugar may, in addition to the operations referred to in Article 28 (4) of Regulation (EEC) No 3665/87, be mixed in the same place of storage with other white sugar of the same CN code 1701 99 10 that is of the same commercial quality and possesses equivalent technical characteristics.' Whereas in the sugar sector, the export of white sugar to third countries is more and more often preceded by bulk storage in warehouses or silos at ports with bagging being carried out at the last moment when the ship is ready for loading or carried out on the ship itself ; whereas such storage involves shared use at the port concerned of a silo in which sugar from various sugar undertakings is stocked and consequently mixed ; whereas to be eligible for advance payment of refunds under the rules as they presently stand, sugar must be stocked under conditions that allow its physical identification, mixing with other sugars thus being debarred ; whereas this situation (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 6, 11 . 1 . 1992, p. 19 . (3) OJ No L 50, 4. 3 . 1970, p. 1 . (4) OJ No L 152, 18. 6. 1988, p. 23. 0 OJ No L 100, 20. 4. 1991 , p. 9. (6) OJ No L 98 , 11 . 4. 1992, p. 11 . 0 OJ No L 62, 7. 3 . 1980, p. 5. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (8) OJ No L 351 , 14. 12. 1987, p. 1 . 0 OJ No L 95, 9. 4. 1992, p. 20 . No L 176/32 Official Journal of the European Communities 30. 6. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1992. For the Commission Ray MAC SHARRY Member of the Commission